Citation Nr: 1620512	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-27 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral lower extremity disability, to include as secondary to service-connected metatarsalgia with pes planus.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected metatarsalgia with pes planus.  

3.  Entitlement to service connection for hypertension, to include as secondary to COPD or service-connected metatarsalgia with pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1967 to May 1969.  He died in February 2012, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal of December 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims files was subsequently transferred to the Philadelphia, Pennsylvania RO.  

For all claimants who died on or after October 10, 2008, as here, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) enacted 38 U.S.C.A. § 5121A  (West 2014), permits an eligible person to file a request to be substituted for an original claimant for purposes of processing the claim to completion.  In March 2012, the appellant, the Veteran's widow, filed a substitution request, which was accepted by the RO in May 2013.  

The claims were remanded by the Board in August 2015 for additional development.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The issue(s) of entitlement to service connection for a bilateral lower extremity disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's COPD was not etiologically related to his active service or to his service-connected metatarsalgia with pes planus.

2.  The Veteran's hypertension was not present until more than one year following his separation from service, and was not etiologically related to his active service or to his service-connected metatarsalgia with pes planus.


CONCLUSIONS OF LAW

1.  COPD was not proximately due to or aggravated by the Veteran's service-connected metatarsalgia with pes planus, and was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Hypertension was not proximately due to or aggravated by the Veteran's service-connected metatarsalgia with pes planus, was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant was provided all required notice related to the claims in letters mailed in June 2008 and December 2009, prior to the initial adjudication of the claims.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence (including VA, private, Social Security Administration, and Internet medical treatise) identified by the appellant have been obtained.  The appellant reported that the Veteran had obtained a gym membership at Planet Fitness with a personal trainer, but that he had subsequently had to terminate his membership because he had been unable to complete the training sessions due to pain in his feet.  She indicated via her representative in a March 2015 Informal Hearing Presentation that the Veteran's personal trainer would have provided information on the Veteran's medical condition during his workouts.  However, the Board notes that as a layperson, the Veteran's personal trainer would not have the medical expertise required to determine whether his hypertension and COPD were incurred in service or caused or worsened by his service-connected metatarsalgia with pes planus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, the appellant has indicated that the Veteran's personal trainer would only establish the Veteran's medical condition during his workouts, which is duplicative of medical evidence that is already of record.  Therefore, as will be discussed in further detail below, remand is unnecessary to obtain any personal training records because the medical evidence shows that the Veteran's hypertension and COPD were not due to service or caused or worsened by his service-connected metatarsalgia with pes planus.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

The appellant was afforded a VA opinion in October 2015 to determine the nature and etiology of the Veteran's hypertension and COPD on a secondary service connection basis.  The examiner reviewed the pertinent history, provided the requested opinions regarding secondary service connection, and properly supported the provided opinions.  Therefore, the Board has found the examination report to be adequate for adjudication purposes.  The Board has also considered whether a VA opinion is required in this case under VA's duty-to-assist provisions for the theory of direct service connection.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence of record is such that the duty to obtain a medical examination is not triggered in this case.  As discussed in greater detail below, the Veteran's service treatment records are negative for a diagnosis of or treatment for COPD and hypertension, or any symptoms thereof, and there is no evidence of hypertension within one year after discharge from service.  The first medical evidence of COPD is shown in the private treatment records dated more than twenty years after service, and the first medical evidence of hypertension is shown in the private treatment records dated more than thirty years after service.  Further, the appellant is not contending that the Veteran's COPD and hypertension were directly due to his period of active service.  These facts, therefore, do not give rise to the requirement to obtain a VA medical opinion on direct service connection in this case.  See McLendon, 20 Vet. App. at 85-86; see also, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).      

Neither the appellant nor her representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the appellant's claims.

II.  Service Connection Claims
 
Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and cardiovascular disease (including hypertension) manifests to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Board initially observes that the appellant's contention is not that the Veteran incurred COPD or hypertension during active service, but that his COPD and hypertension became worsened as a result of a service-connected disability.  Specifically, she asserts that he could not exercise due to his service-connected metatarsalgia with pes planus and that this inability to exercise worsened his COPD and hypertension.  
  
The clinical records and VA examination during the pendency of this claim did confirm the existence of COPD and hypertension.  Because the records confirmed the existence of COPD and hypertension, the question in this case is not whether the claimed disabilities existed; rather, this is a matter of whether the COPD and hypertension were caused or aggravated by the already service-connected metatarsalgia with pes planus, or were causally connected to the Veteran's active military service.  While the appellant has asserted that the Veteran's COPD and hypertension were due to his service-connected metatarsalgia with pes planus, the Board has also reviewed the entirety of the record, to include the Veteran's service treatment records, to determine whether any COPD and hypertension were directly causally connected to his active service.  

Service treatment records are negative for evidence of any COPD or hypertension.  At the time of separation, although the Veteran reported "yes" in the area of the February 1969 Report of Medical History for ear, nose, or throat trouble, it was further clarified that he had no more problems with his ear, nose, or throat.  Indeed, the examiner determined that the Veteran's lungs, chest, nose, mouth, and throat were all within normal limits.  

Following service, private treatment records dated in August 1990 note that the Veteran was diagnosed with COPD.  The Board notes that this initial diagnosis was more than twenty years following his separation from active duty service.  Private treatment records dated in August 2002 indicate that the Veteran had a history of hypertension and that he still had elevated blood pressure.  Although the August 2002 treatment report indicated that the Veteran had a history of hypertension, the available medical evidence prior to August 2002 does not reveal that the Veteran had any diagnoses of hypertension or mention of elevated blood pressure.  Therefore, the Board notes that this initial documented diagnosis of hypertension in August 2002 was more than thirty years following his separation from active duty service.   

In April 2009, a private physician opined that it was "as least likely as it [was] not" that the Veteran's lack of conditioning and exercise may in fact have prompted his COPD to become worse.  He further asserted that it was his opinion that the Veteran would benefit from both a structured exercise program as well as pulmonary rehabilitation.  However, the opinion was speculative in nature.  The Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2011).  Additionally, no basis was provided for the opinion.  Thus, the opinion rendered by the April 2009 private physician is of no probative value in determining whether a medical nexus existed between the Veteran's COPD and his service-connected metatarsalgia with pes planus.  

In September 2009, the Veteran's private treating physician stated that the Veteran had a history of severe COPD, coronary artery disease, and cardiomyopathy.  He had been strongly recommended to pursue a pulmonary rehabilitation program which had in the past improved his well-being and endurance.  The physician asserted that it was his understanding that severe foot pain had kept the Veteran from complying with the recommended exercise program.  He observed that over the last few months, the Veteran had experienced a decline in his exercise tolerance and had become increasingly dyspneic without any other explanation.  He concluded that there was a greater than 50 percent probability that the Veteran's inability to exercise had worsened his endurance and well-being.  No basis, however, was provided for this opinion.    

In October 2015, a VA examiner reviewed the Veteran's claims file to determine whether his COPD and hypertension had been related to his service-connected metatarsalgia with pes planus.  The examiner first determined that the Veteran's actual service-connected disability had been metatarsalgia with mild pes cavus instead of pes planus.  He cited existing podiatry records which consistently documented that there was no pain on palpation of any pedal joint and no pain on range of motion of any pedal joint bilaterally.  He also indicated that an August 2011 VA treatment record had shown that the Veteran's metatarsalgia had been controlled with current orthotics.  The examiner opined that the medical evidence clearly documented that the Veteran's foot symptoms had all been very well-controlled with the then current orthotics.  He explained that this was evidence that strongly negated the Veteran's contentions of having multiple medical problems secondary to his service-connected foot condition.  
Regarding hypertension, the October 2015 VA examiner opined that the Veteran's hypertension was not caused or aggravated by his bilateral metatarsalgia with pes cavus.  He noted that the Veteran's blood pressure of 120/80 had been normal at the time of his separation.  This documented that the Veteran's hypertension had not been caused by the metartarsalgia with mild pes cavus that had already been present for many years since the Veteran's childhood.  Further, the examiner explained that there was no known medical evidence that hypertension was caused or aggravated by metatarsalgia with mild pes cavus (or mild pes planus).  He also reported that lack of exercise itself would not aggravate hypertension.  There was an increase in oxygen demand with exercise, and in someone with severe COPD and ischemic heart disease such as what the Veteran ultimately had, the increased oxygen demand with the exercise was well-known to cause cardiopulmonary decompensation.  Regarding whether the COPD was at least as likely as not aggravated or caused by the bilateral foot condition, the examiner stated that he "[gave] a negative opinion for this claim."  He explained that there was no scientific-based evidence that COPD was caused or aggravated beyond its natural history because of decreased exercise.  He cited a September 2008 VA joints examination in which the extent of the Veteran's decreased exercise had been being able to walk only 1/4 mile and being able to stand for 15 to 30 minutes.  There had been limitations on walking and standing that had been noted to be due to the Veteran's heart condition.  

With respect to the September 2009 private opinion, the October 2015 VA examiner asserted that he could not accept the conclusion of the physician that the Veteran's decline in exercise tolerance had been due to his foot condition.  He explained that the Veteran had suffered from severe COPD that required continuous oxygen, severe ischemic heart disease, and severe peripheral vascular disease with absent peripheral pulses in the feet.  The Veteran had also been a smoker, which was well-known to be a major risk factor for all three conditions of COPD, ischemic heart disease, and peripheral vascular disease.  He also indicated that the natural history of COPD was a continuous worsening.  Further, the examiner pointed out that the September 2009 physician had not stated that the lack of exercise had actually caused or aggravated any specifically diagnosed condition that the Veteran had.  The physician had simply stated that the inability to exercise had worsened the Veteran's endurance and well-being.  The examiner accepted this statement to be valid, as conditioning with exercise was well-known to allow an individual to do more activity with the same degree of disease.  However, he explained that increased endurance and well-being did not change the natural history of the diseases of COPD, ischemic heart disease, and peripheral vascular disease.           

Regarding direct service connection, the record does not contain any evidence that the Veteran's COPD and hypertension were present in service or that the hypertension had manifested during the Veteran's first post-service year.  In fact, there is no post-service medical evidence of COPD until 1990, over 20 years after the Veteran's discharge.  Similarly, there is no post-service medical evidence of hypertension until 2002, over 30 years after the Veteran's discharge.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, at no time did any treating provider determine that the Veteran's COPD and hypertension were related to his period of active service.  Therefore, the Board finds that service connection for COPD and hypertension on a direct basis is not warranted.    

Further, to the extent the appellant claims presumptive service connection is warranted for hypertension as a chronic disability under 38 C.F.R. § 3.307 and § 3.309, or that the chronic disability was shown in service and has continued ever since, for a chronic disease under 3.309(a), such as hypertension, to be "shown as such in service" it must be "clearly diagnosed beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  As noted above, there is no basis to conclude the Veteran's hypertension was clearly noted in service, and the Veteran and appellant have not suggested that the Veteran sought treatment related to hypertension in service.  Thus, there is no basis upon which this claim can be granted on a presumptive basis.

As to secondary service connection, an October 2015 VA examiner, following a review of the claims file, concluded that the Veteran's COPD and hypertension were not due to or aggravated by his service-connected metatarsalgia with pes planus.  Although the Veteran's private physicians have provided April 2009 and September 2009 opinions that his COPD and hypertension were worsened by his service-connected metatarsalgia with pes planus, these opinions are of limited probative value since no rationale for either opinion was provided, and the April 2009 opinion was speculative.  On the other hand, the Board finds the 2015 VA examiner's opinion against the claims to be thorough, well-supported by references to the record, and supported by sound rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).    

The Board has also considered the Veteran's and appellant's statements to the effect that the Veteran's COPD and hypertension were related to his metatarsalgia with pes planus, or were caused by his period of service.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran and appellant were competent to report on his in-service experiences and his post-service symptoms, whether these experiences resulted in the COPD and hypertension he had later is a matter that requires medical expertise to determine.  The Veteran and appellant did not have the medical expertise required to determine whether his COPD and hypertension were incurred in service or caused or worsened by his service-connected metatarsalgia with pes planus.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As the Veteran and appellant were not competent to render medical opinions on the onset and etiology of his COPD and hypertension, the Board finds that the VA medical opinion is of greater probative value than the Veteran's and appellant's lay contentions. 

Finally, the Board acknowledges the appellant's contention that the Veteran's hypertension was secondary to his COPD.  Indeed, she submitted a medical treatise of the relationship between COPD and hypertension.  However, service connection is being denied for COPD in the decision herein.  As COPD is not a service-connected disability, service connection is not warranted for hypertension on a secondary basis due to COPD.  38 C.F.R. § 3.310.    

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to these claims.  Service connection for COPD and hypertension, to include as secondary to the metatarsalgia with pes planus, must be denied.


ORDER

Service connection for COPD, to include as secondary to the service-connected metatarsalgia with pes planus, is denied.

Service connection for hypertension, to include as secondary to the service-connected metatarsalgia with pes planus, is denied.




REMAND

Although the Board regrets the delay, the claim for service connection for a bilateral lower extremity disability requires additional action prior to the Board's adjudication.  

In August 2015, the Board remanded this issue for a VA opinion as to whether the Veteran's current bilateral lower extremity disability was caused or aggravated by his service-connected metatarsalgia with pes planus.  The Board specifically requested that an appropriate VA examiner identify and address all disorders of the Veteran's lower extremities that had been present between May 2008 to February 2012, to include peripheral vascular disease, any arthritis of the knees, and any hip disorder.   

In October 2015, the VA examiner opined that there was no evidence that the Veteran's bilateral feet condition contributed or caused his peripheral vascular disease.  He noted that the Veteran had been a smoker, which was the single greatest risk factor for the development and worsening of peripheral vascular disease.  The examiner did not discuss whether the metatarsalgia with pes planus aggravated the peripheral vascular disease.  Thus, this aspect of the opinion is inadequate.  Additionally, with regards to an opinion for arthritis of the knees, the October 2015 VA examiner indicated that he could not find any reference that the Veteran had claimed this condition in either the paper claims file or the electronic claims file, and therefore, he did not provide an opinion on this issue.  However, the Board notes that VA medical records dated from December 2005 to May 2011 in both the paper and electronic claims files reveal that the Veteran had received intermittent treatment for osteoarthritis of both knees.  Thus, this aspect of the opinion is also inadequate.  

For these reasons, the Board finds that the originating agency failed to substantially comply with the August 2015 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand the matter for compliance. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the October 2015 examination, if available.  The examiner should be requested to prepare an addendum providing the opinion required by the Board's prior remand.

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's peripheral vascular disease was permanently worsened by his metatarsalgia with pes planus.  

The examiner should also determine whether it is at least as likely as not that the Veteran's confirmed osteoarthritis of the bilateral knees was caused or permanently worsened by his metatarsalgia with pes planus.  

For purposes of the opinions, the examiner should assume that the Veteran was credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he should fully explain why he is unable to do so.  

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion(s) with supporting rationale.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


